Citation Nr: 0715107	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  99-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for lumbosacral strain.

2.  Entitlement to an initial disability rating greater than 
10 percent for chondromalacia, right knee, with 
patellofemoral pain syndrome.

3.  Entitlement to an initial disability rating greater than 
10 percent for chondromalacia, left knee, with patellofemoral 
pain syndrome.

4.  Entitlement to an initial disability rating greater than 
10 percent for headaches.

5.  Entitlement to an initial disability rating greater than 
10 percent for hypertension from January 1, 1998, to November 
17, 1999.

6.  Entitlement to an initial disability rating greater than 
10 percent for conjunctivitis.

7.  Entitlement to an initial disability rating greater than 
10 percent for chronic obstructive pulmonary disease prior to 
June 14, 2000.

8.  Entitlement to an initial disability rating greater than 
30 percent for chronic obstructive pulmonary disease from 
June 14, 2000.

9.  Entitlement to an initial compensable disability rating 
for perirectal abscess.

10.  Entitlement to an initial compensable disability rating 
for right foot calluses.

11.  Entitlement to an initial compensable disability rating 
for rhinitis/sinusitis.

12.  Entitlement to an initial compensable disability rating 
for keloids and pseudofolliculitis.

13.  Entitlement to an initial compensable disability rating 
for bilateral flat feet.

14.  Entitlement to service connection for bilateral hearing 
loss.

15.  Entitlement to service connection for a bilateral ankle 
condition.

16.  Entitlement to service connection for a bilateral wrist 
condition.

17.  Entitlement to service connection for shin splints.

18.  Entitlement to service connection for a positive 
tuberculosis (TB) test.

19.  Entitlement to service connection for hyperlipidemia 
(elevated cholesterol).

20.  Entitlement to service connection for left foot 
tendonitis.

21.  Entitlement to service connection for a sleep disorder.

22.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).  

23.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
November 2003 when they were remanded for additional 
evidentiary development and to cure a procedural error.  

In an August 2005 rating decision, the RO confirmed the 30 
percent evaluation for hypertensive heart disease and granted 
a separate noncompensable evaluation for hypertension.  The 
veteran did not appeal this rating decision.  Only the issue 
of entitlement to an increased rating for hypertension from 
January 1, 1998, to November 17, 1999, is currently before 
the Board. 

The issues of entitlement to service connection for a sleep 
disorder and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is manifested by 
pain and some limitation of motion which more nearly 
approximates slight limitation of motion of the lumbar spine.

2.  The service-connected chondromalacia, right knee, with 
patellofemoral pain syndrome, is manifested by limitation of 
flexion to 75 degrees but without lateral instability or 
recurrent subluxation.

3.  The service-connected chondromalacia, left knee, with 
patellofemoral pain syndrome, is manifested by limitation of 
flexion to 65 degrees but without lateral instability or 
recurrent subluxation.

4.  The service-connected headaches are manifested by 
symptomatology which more nearly approximates characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months but without evidence of severe 
economic inadaptability.

5.  Between January 1, 1998, and November 17, 1999, the 
service-connected hypertension was not manifested by 
diastolic pressure predominantly 110 or more with definite 
symptoms.

6.  The residuals of conjunctivitis are manifested by red 
irritated eyes.  

7.  Prior to June 14, 2000, the service-connected chronic 
obstructive pulmonary disease was manifested by pulmonary 
function testing FEV-1 score of 78 percent of the predicted 
value and a FEV-1/FVC score of 104 percent of the predicted 
value which more nearly approximates a 10 percent evaluation.  

8.  From June 14, 2000 to the present, the service-connected 
chronic obstructive pulmonary disease is manifested by 
pulmonary function testing FEV-1 score of 56 percent of the 
predicted value which more nearly approximates a 30 percent 
evaluation.  

9.  Perirectal abscess was treated during active duty and is 
without residuals.

10.  The veteran does not currently have right foot calluses.

11.  The service-connected rhinitis/sinusitis is manifested 
by a runny nose.

12.  The veteran does not currently have any keloids or 
pseudofolliculitis.

13.  The bilateral flat feet symptomatology is mild and 
manifested by complaints of pain.

14.  The veteran does not currently have hearing loss for VA 
purposes.

15.  The veteran does not currently have a chronic bilateral 
ankle condition.

16.  A bilateral wrist condition was not present during 
active duty nor has a currently existing bilateral wrist 
disorder been linked to active duty.

17.  The veteran does not currently have shin splints.

18.  A positive PPD test alone does not constitute a 
disability for which VA compensation benefits may be awarded.  
There is no indication of any currently manifested clinical 
disability etiologically related to the positive PPD test.

19.  Hyperlipidemia is a laboratory finding and not a 
disability or disease; it has not been shown the veteran has 
any disability associated with hyperlipidemia of service 
origin.

20.  The veteran does not currently have left foot 
tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating greater than 10 percent for lumbosacral strain have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5295 (2002) 
5237 (2006).

2.  The criteria for entitlement to an initial disability 
rating greater than 10 percent for chondromalacia, right 
knee, with patellofemoral pain syndrome, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2006).

3.  The criteria for entitlement to an initial disability 
rating greater than 10 percent for chondromalacia, left knee, 
with patellofemoral pain syndrome, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2006).

4.  The criteria for entitlement to an initial disability 
rating of 30 percent, but not greater, for headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).

5.  The criteria for entitlement to an initial disability 
rating greater than 10 percent for hypertension from January 
1, 1998, to November 17, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7101 (1999).

6.  The criteria for entitlement to an initial disability 
rating greater than 10 percent for conjunctivitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.84a, Diagnostic Code 6018 (2006).

7.  The criteria for entitlement to an initial disability 
rating greater than 10 percent for chronic obstructive 
pulmonary disease prior to June 14, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6604 (2006).

8.  The criteria for entitlement to an initial disability 
rating greater than 30 percent for chronic obstructive 
pulmonary disease from June 14, 2000 to the present have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.97, Diagnostic Code 6604 (2006).

9.  The criteria for entitlement to an initial compensable 
disability rating for perirectal abscess have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Codes 7800-7805 (2006).

10.  The criteria for entitlement to an initial compensable 
disability rating for right foot calluses have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7806 (2006).

11.  The criteria for entitlement to an initial compensable 
disability rating for rhinitis/sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.97, Diagnostic Codes 6522, 6510-6514 (2006).

12.  The criteria for entitlement to an initial compensable 
disability rating for keloids and pseudofolliculitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2006).

13.  The criteria for entitlement to an initial compensable 
disability rating for bilateral flat feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5276 (2006).

14.  Bilateral hearing loss was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

15.  A bilateral ankle condition was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

16.  A bilateral wrist condition was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

17.  Shin splints were not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

18.  The veteran does not have a chronic disability 
manifested by a positive PPD test for which service 
connection can be granted. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

19.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

20.  Left foot tendonitis was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
Board finds that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the 
discussions in the March 2001, October 2002, and April 2004 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims decided herein have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims ("the Court") issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  In the present appeal, the veteran 
has been provided with notice of the type of information and 
evidence needed to substantiate the claims in the March 2001, 
October 2002, and April 2004 VCAA letters and was provided 
notice of the types of evidence necessary to establish any 
disability rating and/or the effective date in a March 2006 
letter.  The appellant's status as a veteran has never been 
at issue.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to any of the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (a remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran).



General Increased Ratings Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Entitlement to an initial disability rating greater than 10 
percent for lumbosacral strain.

Criteria

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  Effective September 23, 
2002, VA also revised the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002).  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The veteran's service-connected back disability is evaluated 
under Diagnostic Code 5295, for lumbosacral strain.  Prior to 
the regulatory changes, Diagnostic Code 5295 provided as 
follows:  lumbosacral strain with characteristic pain on 
motion warrants a 10 percent evaluation.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
evaluation.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002). 

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent rating was assigned for slight 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease - unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine of 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.  

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Prior to the regulatory revisions, Diagnostic Code 5293, 
which evaluated intervertebral disc syndrome, awarded the 
following: pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Under the interim revised regulations, effective September 
23, 2002 to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the interim revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71, Diagnostic Code 
5237.

Factual Background

An August 1993 X-ray was interpreted as revealing the 
lumbosacral spine was within normal limits.  

At the time of a January 1998 VA general medical examination, 
the veteran complained of back pain.  It was observed that he 
had decreased range of motion in the spine.  He was able to 
bend forward to 120 degrees out of 140 degrees  and backwards 
15 degrees.  The diagnosis was chronic lumbosacral strain 
with moderate L5, S1 facet degenerative joint disease with 
mild functional impairment.  

An April 1998 VA clinical record reveals the veteran 
complained of back spasms which were irregular and not 
located in the same area all the time.  The spasms were 
associated with increased activity.  It was noted that the 
veteran had a full range of motion in the back.  Straight leg 
raising was to 90 degrees without difficulty.  The pertinent 
assessment was chronic low back pain.  

A VA spine examination was conducted in November 1999.  The 
veteran reported that he had pain and stiffness in the lower 
back with spasms.  He reported that the pain was a constant 9 
out of 10 and that normal daily activities aggravated his 
back.  He also reported a decreased range of motion sometimes 
during a flare.  He wore a back brace daily.  The back pain 
minimized his walking and resulted in difficulty working on 
cars.  The range of motion was flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 35 degrees and 
rotation of 30 degrees.  The veteran reported that he 
experienced pain through all the ranges of motion.  With 
regard to functional impact, the veteran reported that, at 
times, he could not stand due to back pain.  The back was 
tender to palpation.  There were no fixed postural 
abnormalities and the musculature of the back was normal.  
Deep tendon reflexes were plus 2 and straight leg raising 
caused pain in the lower back.  Sensation was intact.  The 
diagnosis was lumbar strain.  

A November 1999 X-ray of the lumbosacral spine was 
interpreted as being negative.  

In September 2001, the veteran sought treatment for lumbar 
pain.  Pain was reportedly worse in the morning.  The veteran 
indicated that the pain was in the lumbosacral area with 
intermittent radiation to the midlateral thigh.  He had no 
bowel or bladder problems.  Physical examination revealed 
forward flexion without pain.  X-rays were referenced as 
showing no evidence of degenerative changes.  There was 
normal alignment of the vertebral bodies.  It was determined 
that the spine examination was normal.  

In a separate clinical record dated in September 2001, the 
veteran reported back pain which was a 9/10 but he learned to 
live with it.  The pain interfered with his work and his 
hobby of restoring cars.  Physical examination revealed 
minimal motion of the lower lumbar region.  The back 
stabilization muscles tired after 4 repetitions of exercises.  

A VA general medical examination was conducted in November 
2001.  The veteran complained of chronic low back pain.  A 
July 2001 MRI was referenced as being normal.  The back pain 
was reported as mild to moderate, worse on prolonged weight 
bearing.  There were no bowel or bladder problems.  Straight 
leg raising was from 0 to 50 bilaterally with a complaint of 
pain in the knees.  The range of motion was forward flexion 
from 0 to 50 degrees without pain and from 50 to 70 degrees 
with pain.  Extension, lateral flexion and rotation were 
normal.  Deep tendon reflexes were normal.  The pertinent 
diagnosis was history of lumbosacral strain and chronic low 
back pain with a normal MRI.    

A medical examination for Social Security was conducted in 
December 2002.  The veteran complained of chronic pain in the 
low back.  Physical examination revealed mild spasms in the 
lumbosacral region.  Radicular pain was present to L4 
bilaterally.  Range of motion was decreased in flexion to 81 
degrees and otherwise normal.  The pertinent diagnostic 
impression was chronic back pain of the lumbar spine 
secondary to strain.  

An August 2004 X-ray of the spine was interpreted as being a 
negative examination.  

A VA spine examination was conducted in November 2005.  The 
veteran complained of intermittent low back muscle spasms 
which were brought on by certain positions, and standing for 
long periods of time.  The veteran reported that his back 
pain was a nine but the examiner observed that the veteran's 
movements and expressions were not commensurate with a pain 
level of nine.  In the past year, the veteran had two mildly 
incapacitating episodes of low back pain wherein he was out 
of commission for several hours.  He did not require bed 
rest, visits to the emergency room or hospitalization.  He 
was not employed so there was no effect on his employment.  
There was no additional functional impairment during flare 
ups.  Range of motion was forward flexion from 0 to 90 
degrees and extension to 30 degrees with pain from 15 to 30 
degrees.  Left and right lateral flexion were to 25 degrees.  
Right and left lateral rotation were to 25 degrees with pain 
at the end point.  No muscle spasm was present.  Neurological 
examination was normal.  The diagnosis was chronic, 
intermittent strain of the lumbar spine.  



Analysis

The evidence of record does not demonstrate that the back 
symptomatology warrants an increased rating under Diagnostic 
Code 5295.  While the veteran complained of the presence of 
muscle spasms, only one clinical record indicates that 
clinical evaluation demonstrated the presence of muscle 
spasm.  This was at the time of the December 2002 Social 
Security medical examination.  All the physical examinations 
conducted prior to and subsequent to December 2002 failed to 
demonstrate the presence of muscle spasms.  There is no 
evidence indicating that the muscle spasm was present on 
extreme forward bending.  There is no evidence of unilateral 
loss of lateral spine motion in a standing position.  
Furthermore, none of the medical evidence of record documents 
that the veteran experiences a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  X-ray and MRI 
examination of the spine were normal.  

An increased rating is not warranted when the lumbosacral 
spine strain is evaluated under Diagnostic Code 5292 as the 
competent evidence of record does not demonstrate that the 
veteran experiences moderate or severe limitation of motion 
of the lumbar spine.  The greatest restriction of the range 
of motion of the spine was demonstrated at the time of the 
November 2001 VA examination when flexion was found to be 
from 0 to 50 degrees without pain and from 50 to 70 degrees 
with pain.  This represents limitation of motion to a little 
more than half of the normal range of motion.  However, the 
range of motion testing conducted prior to and subsequent to 
November 2001 indicates a range of flexion which more nearly 
approximates a normal range of motion (to 90 degrees in 
November 1999; to 120 degrees in January 1998; to 81 degrees 
in December 2002; and to 90 degrees in November 2005).  Based 
on the range of motion testing, the Board finds the 
restriction of flexion due to the service-connected 
lumbosacral strain more nearly approximates slight limitation 
of the lumbar spine.  

The Board finds an increased rating is not warranted when the 
lumbosacral spine strain is evaluated under the current 
rating criteria for evaluation of spinal disorders.  The 
preponderance of the evidence of record does not demonstrate 
that forward flexion of the thoracolumbar spine was 
restricted to less than 60 degrees.  As noted above, flexion 
was found to be 90 degrees at the time of the November 2005 
VA examination.  The evidence of record more nearly 
approximates a limitation of the range of motion contemplated 
in the 10 percent evaluation under the current rating 
criteria for evaluation of back disabilities.  The combined 
range of motion of the thoracolumbar spine also is greater 
than 120 degrees for the lumbosacral spine.  The greatest 
limitation of the combined motion of the lumbar spine was 
demonstrated at the time of the November 2005 VA examination 
at which time the combined range of motion was 205 degrees 
(90 degrees of flexion and extension to 30 degrees (with pain 
from 15 to 30 degrees), lateral flexion 25 left degrees and 
25 right degrees and rotation of 25 degrees left and 25 
degrees right).  There is no competent evidence of record 
documenting the presence of favorable or unfavorable 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91).  There is also no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As noted above, while the veteran has 
alleged that he experienced muscle spasms in his back, these 
have only been documented by health care providers on one 
occasion in December 2002.  Physical examination conducted 
prior to and subsequent to this time do not evidence the 
presence of muscle spasms.  There is certainly no evidence 
demonstrating that the muscle spasms resulted in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The veteran has not been diagnosed with intervertebral disc 
syndrome nor is there competent evidence of record of any 
significant neurologic abnormalities which would warrant an 
increased rating under the prior or current rating criteria 
for evaluation of intervertebral disc syndrome.  

The Board notes that a September 2001 clinical record 
included the notation that the veteran had minimal motion in 
his lumbar region at that time.  This minimal range of motion 
was not quantified however.  

The Board finds an increased rating is not warranted upon 
contemplation of pain on use or during flares of pain.  The 
range of motion numbers used in this decision represented the 
most restricted range of motion determined by the examiners 
based on functional loss.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time  
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's back pathology has not necessitated  frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial disability rating greater than 10 
percent for chondromalacia, right knee, with patellofemoral 
pain syndrome.

Criteria

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6. 

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees, and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, a 20 percent evaluation is warranted for 
extension limited to 15 degrees, a 30 percent evaluation is 
warranted for extension limited to 20 degrees, a 40 percent 
evaluation is warranted for extension limited to 30 degrees 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9- 98.  Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under Diagnostic Codes 5260 or 5261, the limited 
motion need not be compensable but must at least meet the 
criteria for a zero percent rating.  

General Counsel has also held that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for a disability of the same knee.  VAOPGCPREC 9-2004. 

Factual Background

An August 1993 X-ray was interpreted as revealing bilateral 
knees within normal limits.  

At the time of a January 1998 VA examination, the veteran 
complained of chronic bilateral knee pain which began in 1987 
and had increased in severity, left greater than right.  He 
experienced increased pain with changes in the weather.  
Physical examination revealed an abnormal gait as the veteran 
walked with both feet pointing outward.  The veteran could 
not walk on his tip-toes or on his heels due to complaints of 
knee pain.  Physical examination revealed a decreased range 
of motion in the knees.  Right knee flexion was to 75 degrees 
with pain and a maximum of 80 degrees.  A December 1997 X-ray 
examination of the knees was referenced as being negative.  
The pertinent diagnoses were bilateral patellofemoral 
abnormal tilt with mild contracture of the knees with mild 
functional impairment and moderate chondromalacia of the 
bilateral knees.  

An April 1998 VA clinical record indicates the veteran 
complained of pain in both knees.  Physical examination 
revealed no swelling, effusion, or deformity.  Some 
subpatellar crepitus was present bilaterally with pain on 
inhibition.  X-rays showed normal knees.  The assessment was 
anterior knee pain.  

A VA examination of the knees was conducted in November 1999.  
The veteran complained of a sharp pain and stiffness in the 
bilateral knees.  He reported his pain as a constant nine out 
of ten.  The pain was aggravated by prolonged walking and 
prolonged standing.  It was alleviated somewhat by 
medication.  Functional impairment was observed to be that 
the veteran walked with a limp.  He had bilateral knee 
braces.  There were no episodes of dislocation or recurrent 
subluxation.  The veteran reported that he was unable to do 
any prolonged walking or running.  Physical examination 
revealed that the range of motion was passive flexion to 130 
degrees with pain.  The active range of motion was to 100 
degrees with pain.  The veteran complained of pain from 80 to 
100 degrees with squatting.  Functional limitation was 100 
degrees with squatting.  November 1999 X-rays of the knees 
were interpreted as revealing normal knees.  The diagnosis 
was bilateral knee patellofemoral pain syndrome with some 
decrease in the range of motion on squatting.  

A VA general medical examination was conducted in November 
2001.  The veteran reported that he had chronic, daily pain 
worse on standing, walking or weight bearing.  He used knee 
braces.  There was no dislocation.  The range of motion was 
normal with mild to moderate pain reported.  The diagnoses 
were bilateral knees with degenerative joint disease and 
history of chondromalacia of the bilateral knees.  

At the time of a December 2002 examination conducted for 
Social Security, physical examination revealed a full range 
of motion of the lower extremities.  A December 2002 X-ray of 
the knee revealed mild tricompartmental degenerative joint 
disease.  

August 2004 X-ray of the knees was interpreted as being 
negative.  

In a September 2004 decision, Social Security found that the 
veteran had several severe impairments including degenerative 
joint disease of the knees.  

The most recent VA examination was conducted in November 
2005.  The veteran reported intermittent pain in the knees 
which increased with high impact activities.  There was no 
locking or buckling.  The pain in the knees waxed and waned 
according to activity without true flares or incapacitating 
episodes.  There were no adverse effects on the veteran's 
daily activities.  The veteran was unemployed and the knee 
problems were not the reasons for his unemployment.  The 
range of motion was 0 degrees of extension and 140 degrees of 
flexion for both knees.   The knees had a normal appearance.  
There was no change in motion or further limitation on 
repeated and resisted testing.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  Examination of the knees was found to 
be normal.  Both knees were stable to testing.  No ankylosis 
was present.  X-rays were interpreted as revealing minimal 
degenerative changes in both knees.  The diagnosis was mild 
degenerative joint disease of both knees with a history of 
chondromalacia.  No function loss was present limiting the 
joint motion.  

Analysis

An increased rating is not warranted for the chondromalacia 
of the right knee with patellofemoral pain syndrome.

There is no competent evidence of record demonstrating that 
the veteran experiences any recurrent subluxation or lateral 
instability.  At the time of the most recent VA examination 
in November 2005, testing revealed that the veteran's knees 
were stable.  The veteran has not reported the presence of 
recurrent subluxation or lateral instability.  A rating in 
excess of 10 percent is not warranted when the right knee 
symptomatology is evaluated under Diagnostic Code 5257 as the 
evidence of record more nearly approximates no more than a 10 
percent evaluation under this Diagnostic Code.  

The Board finds an initial rating in excess of 10 percent is 
not warranted based upon the presence of limitation of 
flexion.  The greatest limitation of flexion of the right 
knee was recorded at the time of the January 1998 VA 
examination when right knee flexion could be accomplished to 
75 degrees with pain.  Subsequent physical examinations all 
determined that the range of motion of the right knee was 
greater than 75 degrees (flexion to 130 degrees in November 
1999; normal range of motion in November 2001; full range of 
motion in December 2002 and flexion to 140 degrees in 
November 2005.)  An increased rating is not warranted when 
the right knee symptomatology is evaluated under Diagnostic 
Code 5260 based on limitation of flexion.  An increased 
rating is not warranted based upon consideration of pain on 
use or during flares.  The examiner who conducted the most 
recent VA examination in November 2005 determined that the 
veteran did not experience any functional loss.  

The Board finds that an initial rating in excess of 10 
percent is not warranted based upon the presence of 
limitation of extension.  None of the medical evidence of 
record documents that the veteran experiences any limitation 
of extension of his right knee.  The examinations conducted 
in January 1998 and November 1999 did not evaluate the range 
of extension of the right knee.  Examinations conducted in 
November 2001, December 2002 and November 2005 all indicate 
that the veteran had full extension at those times.  

The Board does not find that separate evaluations should be 
assigned based on the presence of arthritis and instability 
of the knee as the veteran does not have instability of the 
knee.  The most recent evidence of record demonstrates the 
presence of arthritis in the knee.  The Board finds, however, 
that separate evaluations are not warranted for limitation of 
extension and limitation of flexion of the right knee as the 
veteran does not even meet the requirements for a zero 
percent evaluation under either Diagnostic Code 5260 or 5261.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time  
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's knee pathology has not necessitated  frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  




Entitlement to an initial disability rating greater than 10 
percent for chondromalacia, left knee, with patellofemoral 
pain syndrome.

Factual Background

An August 1993 X-ray was interpreted as revealing bilateral 
knees within normal limits.  

At the time of a January 1998 VA examination, the veteran 
complained of chronic bilateral knee pain which began in 1987 
and had increased in severity, left greater than right.  He 
experienced increased pain with changes in the weather.  
Physical examination revealed an abnormal gait as the veteran 
walked with both feet pointing outward.  The veteran could 
not walk on his tip-toes or on his heels due to complaints of 
knee pain.  Physical examination revealed a decreased range 
of motion in the knees.  Left knee flexion was to 65 degrees 
with pain and a maximum of 70 degrees.  A December 1997 X-ray 
examination of the knees was referenced as being negative.  
The pertinent diagnoses were bilateral patellofemoral 
abnormal tilt with mild contracture of the knees with mild 
functional impairment and moderate chondromalacia of the 
bilateral knees.  

An April 1998 VA clinical record indicates the veteran 
complained of pain in both knees.  Physical examination 
revealed no swelling, effusion, or deformity.  Some 
subpatellar crepitus was present bilaterally with pain on 
inhibition.  X-rays showed normal knees.  The assessment was 
anterior knee pain.  

A VA examination of the knees was conducted in November 1999.  
The veteran complained of a sharp pain and stiffness in the 
bilateral knees.  He reported his pain as a constant nine out 
of ten.  The pain was aggravated by prolonged walking and 
prolonged standing.  It was alleviated somewhat by 
medication.  Functional impairment was observed to be that 
the veteran walked with a limp.  He had bilateral knee 
braces.  There were no episodes of dislocation or recurrent 
subluxation.  The veteran reported that he was unable to do 
any prolonged walking or running.  Physical examination 
revealed that the range of motion was passive flexion to 130 
degrees with pain.  The active range of motion was to 100 
degrees with pain.  The veteran complained of pain from 80 to 
100 degrees with squatting.  Functional limitation was 100 
degrees with squatting.  November 1999 X-rays of the knees 
were interpreted as revealing normal knees.  The diagnosis 
was bilateral knee patellofemoral pain syndrome with some 
decrease in the range of motion on squatting.  

A VA general medical examination was conducted in November 
2001.  The veteran reported that he had chronic, daily pain 
worse on standing, walking or weight bearing.  He used knee 
braces.  There was no dislocation.  The range of motion was 
normal with mild to moderate pain reported.  The diagnoses 
were bilateral knees with degenerative joint disease and 
history of chondromalacia of the bilateral knees.  

At the time of a December 2002 examination conducted for 
Social Security, physical examination revealed a full range 
of motion of the lower extremities.  A December 2002 X-ray of 
the knee revealed mild tricompartmental degenerative joint 
disease.  

August 2004 X-ray of the knees was interpreted as being 
negative.  

In a September 2004 decision, Social Security found that the 
veteran had several severe impairments including degenerative 
joint disease of the knees.  

The most recent VA examination was conducted in November 
2005.  The veteran reported intermittent pain in the knees 
which increased with high impact activities.  There was no 
locking or buckling.  The pain in the knees waxed and waned 
according to activity without true flares or incapacitating 
episodes.  There were no adverse effects on the veteran's 
daily activities.  The veteran was unemployed and the knee 
problems were not the reasons for his unemployment.  The 
range of motion was 0 degrees of extension and 140 degrees of 
flexion for both knees.   The knees had a normal appearance.  
There was no change in motion or further limitation on 
repeated and resisted testing.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  Examination of the knees was found to 
be normal.  Both knees were stable to testing.  No ankylosis 
was present.  X-rays were interpreted as revealing minimal 
degenerative changes in both knees.  The diagnosis was mild 
degenerative joint disease of both knees with a history of 
chondromalacia.  No function loss was present limiting the 
joint motion.  

Analysis

An increased rating is not warranted for the chondromalacia 
of the left knee with patellofemoral pain syndrome.

There is no competent evidence of record demonstrating that 
the veteran experiences any recurrent subluxation or lateral 
instability in the left knee.  At the time of the most recent 
VA examination in November 2005, testing revealed that the 
veteran's knees were stable.  The veteran has not reported 
the presence of recurrent subluxation or lateral instability.  
A rating in excess of 10 percent is not warranted when the 
left knee symptomatology is evaluated under Diagnostic Code 
5257 as the evidence of record more nearly approximates no 
more than a 10 percent evaluation under this Diagnostic Code.  

The Board finds an initial rating in excess of 10 percent is 
not warranted based upon the presence of limitation of 
flexion.  The greatest limitation of flexion of the left knee 
was recorded at the time of the January 1998 VA examination 
when left knee flexion could be accomplished to 65 degrees 
with pain.  Subsequent physical examinations all determined 
that the range of motion of the left knee was greater than 65 
degrees (flexion to 100 degrees in November 1999; normal 
range of motion in November 2001; full range of motion in 
December 2002 and flexion to 140 degrees in November 2005.)  
Under Diagnostic Code 5260, flexion must be limited to 30 
degrees or less for a rating in excess of 10 percent.  

The Board finds that an initial rating in excess of 10 
percent for the left knee is not warranted based upon the 
presence of limitation of extension.  None of the medical 
evidence of record documents that the veteran experiences any 
limitation of extension of his left knee.  The examinations 
conducted in January 1998 and November 1999 did not evaluate 
the range of extension of the left knee.  Examinations 
conducted in November 2001, December 2002 and November 2005 
all indicate that the veteran had full extension at those 
times.  

The Board does not find that separate evaluations should be 
assigned based on the presence of arthritis and instability 
of the knee as the veteran does not have instability of the 
knee.  The most recent evidence of record demonstrates the 
presence of arthritis in the knee.  The Board finds, however, 
that separate evaluations are not warranted for limitation of 
extension and limitation of flexion of the left knee as the 
veteran does not even meet the requirements for a zero 
percent evaluation under either Diagnostic Code 5260 or 5261.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time  
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's knee pathology has not necessitated  frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial disability rating greater than 10 
percent for headaches.

Criteria

The veteran's headaches have been rated an analogous to 
migraines under Diagnostic Code 8100.  Under Diagnostic Code 
8100, migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months warrants a 10 percent disability rating; with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrants a 30 
percent disability rating; and with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent disability 
rating.  38 C.F.R. § 4.124a,  Diagnostic Code 8100.  

Factual Background

A VA neurological examination was conducted in December 1997.  
The veteran reported that he had had headaches since 1980.  
The headaches were described as episodic, bilaterally-
frontotemporal, mid frontal, dull, aching, pressure type 
headaches graded as a 4 or 5 on a scale of 1 to 10.  They 
reportedly lasted for hours to a day.  For the last two 
years, he also had occipital pounding headaches in addition 
to bifrontal aching; the headache was associated with nausea, 
sensitivity to light and sound, and blurred vision lasting 
for one hour for the duration of the headache.  His function 
was compromised for the duration of the headache.  Sleeping, 
lying down, slowing down, or taking Naprosyn improved the 
symptoms.  The pertinent assessments were migraine with aura 
and episodic tension type headaches.  The episodic headaches 
occurred since 1980.  The veteran also had migraine type 
headaches three to four times per month.  The veteran could 
still function as a mechanic but his low back pain interfered 
with his function more than his headaches.  

At the time of a January 1998 VA general medical examination, 
the veteran complained of headaches without any other 
associated symptoms.  The pertinent diagnoses were migraine 
with aura and episodic tension headaches.  

A VA neurological examination was conducted in November 1999.  
The veteran reported he had headaches which felt like 
pressure on the head.  He also had nausea with the headache.  
He was treated with Amitriptyline which helped some.  The 
diagnosis was tension headache.  

A May 2001 VA clinical record indicates the veteran 
complained of an increased frequency of migraine headaches 
which felt like a sharp pain in the back of his head 
bitemporally.  He denied vision changes during headaches.  
The headaches were associated with photophobia and increased 
lacrimation occurring approximately once a week.  

At the time of the November 2001 VA general medical 
examination, the veteran reported that he had chronic 
migraine headaches which occurred one or two times per week 
without nausea or vomiting.  The diagnosis was chronic 
migraine headaches which were stable.  

In November 2002, the veteran reported that he had an 
intermittent migraine which was present for two days.  The 
assessment was migraine.  

In December 2002, a Social Security examiner noted that the 
veteran had chronic tension/migraine headaches.  

A February 2003 Social Security medical report includes the 
notation that the veteran had a history of migraines but the 
medical evidence of record did not show frequent attacks.  

In March 2004, the veteran reported that he was experiencing 
migraines three times per week, usually beginning in the 
morning.  Medication would provide some relief from symptoms 
but he still had lingering pain.  He did not have light 
sensitivity associated with the headaches but did have an 
unbalanced feeling.  He also felt very nauseated during the 
migraines but never had an episode of emesis.  The assessment 
was migraines.  

In a September 2004 decision, Social Security found that the 
veteran had several severe impairments including migraine 
headaches.  

The most recent VA examination was conducted in November 
2005.  The veteran reported typical migrainus type headache 
symptoms two to three times per week on average.  He made use 
of abortive medication with benefit if he caught the migraine 
in the very initial stage.  He could generally take 
medication at the onset and then sleep for several hours and 
felt better when he woke up.  If he was unable to take the 
medication early in the course of the headache, then he was 
incapacitated for the entire day, prostrated and sometimes 
vomiting.  The veteran reported that ordinary function was 
not possible for several hours during a headache episode 
which occurred two to three times per week.  Neurological 
examination was unremarkable.  The diagnosis was migraines.  

Analysis

The Board finds that an increased rating to 30 percent is 
warranted for the service-connected headaches.  The evidence 
of record, beginning in 1997, indicates that the veteran 
experienced headaches approximately once per week.  The 
headaches had been consistently diagnosed as migraines during 
the entire appeal period.  This frequency fits with a 30 
percent evaluation but no higher under Diagnostic Code 8100.  
The Board finds, however, that the preponderance of the 
evidence weighs against a finding that the service-connected 
headaches are productive of severe economic inadaptability 
which is required for the next higher evaluation.  The 
headaches have been described as stable.  The March 2004 
clinical record and the report of the November 2005 VA 
examination both indicate that medication was beneficial in 
treating the headaches.  The veteran has been unemployed for 
some time but this was due to a number of factors.  Social 
Security found that the veteran was unemployable.  It listed 
severe impairments including obstructive sleep apnea, left 
cubital tunnel syndrome, sensorimotor axonal peripheral 
neuropathy, degenerative joint disease of the knees, 
hypertension with hypertensive vascular disease as well as 
migraines.  The veteran's own report of why he stopped 
working as of August 2002 indicates that he attributed his 
problems to his low back, right and left knees, both elbows, 
wrist and hands.  He also reported he was short of breath.  
The Board notes this orthopedic symptomatology would have a 
direct impact on the veteran's vocation as a mechanic.  
Migraines were not reported by the veteran as a cause of his 
unemployability.  While the evidence of record indicates that 
the veteran's migraine symptomatology may have increased 
subsequent to his Social Security application, there is no 
indication that the migraines were productive of severe 
economic inadaptability.  By the time the headache 
symptomatology was documented as having increased, the 
veteran had already been unemployed for several years.  It 
cannot be said that the migraines were productive of severe 
economic inadaptability which is a requirement for a 50 
percent evaluation under Diagnostic Code 8100.  

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  In this case, the Board finds the 
reported symptomatology to be similar throughout the entire 
appeal period - that is, the veteran reported the presence of 
migraines at least approximately once per week.  However, 
there was no evidence of severe economic inadaptability at 
any time during the appeal period.  The Board finds, 
therefore, that the 30 percent evaluation should go back to 
the date of claim.  Staging is not appropriate.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's headaches now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  


Entitlement to an initial disability rating greater than 10 
percent for hypertension from January 1, 1998, to November 
17, 1999.

Criteria

During the pendency of this appeal, VA amended the portion of 
the Rating Schedule that addresses evaluation of the 
cardiovascular system.  See 62 Fed. Reg. 65,207-65,224 
(December 11, 1997), effective January 12, 1998 [codified as 
amended at 38 C.F.R. § 4.104 (2005)].  The Board further 
observes that where amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
as is the case here, the veteran is not entitled to 
consideration of these amended regulations prior to the 
established effective date.  See VAOPGCPREC 3-00; see also 38 
U.S.C.A. § 5110(g) (West 2002).  As the issue on appeal 
concerns only the rating for hypertension between January 1, 
1998, and November 17, 1999, only the previous criteria are 
applicable.

Under the former criteria, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more 
or if continuous medication is required for control of  
hypertension and there is a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating is 
authorized if diastolic pressure is predominantly 110 more 
and there are definite symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  


Factual Background

A May 1997 Medical Board Evaluation addendum report indicates 
a diagnosis of hypertension and that the veteran was 
prescribed Atenolol for this disorder.

On VA examination in December 1997, the veteran's blood 
pressure was 140/100.

On VA examination in January 1998, the veteran reported that 
he had problems with occasional postural hypotension with 
some passing dizziness.  Blood pressure at that time was 
147/81 while sitting and 132/92 while standing.  The 
pertinent diagnosis was hypertension on medication.  

A VA heart examination was conducted in November 1999.  Blood 
pressure while lying down was 138/88 and while standing it 
was 129/88.  The impression was hypertensive heart disease.  

Analysis

The medical evidence of record shows that the veteran's 
hypertension does not warrant more than a 10 percent rating 
during the period from January 1, 1998, to November 17, 1999.  
In this regard, the Board notes that the highest diastolic 
reading of 100 was taken at the time of the VA examination in 
January 1998, although the veteran was taking prescribed 
medication for treatment of hypertension.  During the 
relevant time period, the veteran's diastolic readings were 
all well below 110 and definite symptoms have not been shown.  
The Board finds that the veteran's hypertension does not 
warrant a higher rating.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial disability rating greater than 10 
percent for conjunctivitis.

Criteria

The veteran's conjunctivitis has been evaluated as 10 percent 
disabling under Diagnostic Code 6018.  Under Diagnostic Code 
6018, chronic conjunctivitis which is active with objective 
symptoms is rated as 10 percent disabling.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.  If conjunctivitis is healed 
it should be rated on residuals.   Id.  If there are no 
residuals a noncompensable rating is assigned.  Id. 

Factual Background

At the time of a January 1998 VA examination, the veteran did 
not have any pertinent complaints.  Physical examination of 
the eyes did not reveal any conjunctivitis.  The pertinent 
diagnosis was chronic conjunctivitis.  

A VA eye examination was conducted in January 1998.  The 
veteran presented with a history of slightly infected eyes.  
Physical examination revealed that the lids and lashes 
appeared somewhat puffy and swollen with tears.  The cornea 
was otherwise clear.  The diagnosis was chronic 
conjunctivitis.  

On VA eye examination in November 1999, the veteran reported 
that he did not have any significant eye problems.  Physical 
examination revealed lids and lashes which appeared normal.  
The cornea appeared to have pterygia in both eyes.  The 
sclera was injected and the veteran complained of itchy eyes.  
The diagnoses were bilateral pterygia and allergic 
conjunctivitis.  

In December 2000, the veteran's eyes were examined by a 
private physician.  Conjunctivitis was not diagnosed.  

A VA eye examination was conducted in November 2001.  The 
veteran reported a history of a spot in his left eye.  
Physical examination revealed mild dry eyes.  Conjunctivitis 
was not diagnosed.  

An eye examination conducted in June 2002 did not result in a 
diagnosis of conjunctivitis.  

In June 2002, the veteran complained of spots in his left eye 
and bilateral blurred vision.  The assessment was abnormal 
arteriole through macula of the left eye, most likely a 
congenital/developmental aberration and refractive error.  

In November 2002, physical examination revealed red 
conjunctiva.  The pertinent assessment was allergic 
conjunctivitis.  

The most recent VA examination of the eyes was conducted in 
November 2005.  The veteran reported a history of red eyes 
ever since service.  Physical examination revealed swollen 
lids and a soapy tear film, 1+ injection of conjunctiva and a 
clear cornea.  The residuals of the condition were found to 
cause redness and mattering in the morning and irritation 
throughout the day.  The diagnosis was chronic blepharitis.  

Analysis

In the August 1998 rating decision which granted service 
connection for conjunctivitis, a noncompensable evaluation 
was assigned, effective January 1, 1998.  The evaluation was 
increased to 10 percent, also effective January 1, 1998, in a 
May 2000 rating decision.  Some subsequent rating decisions 
have incorrectly listed a noncompensable evaluation for 
conjunctivitis.

The Board finds a rating in excess of 10 percent is not 
warranted for the service-connected conjunctivitis.  The 
competent evidence of record documents the presence, at most, 
of active conjunctivitis but without any evidence of 
accompanying residuals.  None of the reports of VA 
examinations indicate that the veteran experiences any 
residuals of the conjunctivitis.  In fact, the most recent VA 
examination which was conducted in November 2005 indicates 
that the veteran does not have conjunctivitis but rather 
blepharitis.  As there is no competent evidence of record 
indicating that the service-connected conjunctivitis is 
manifested by any residual disability, a rating in excess of 
10 percent is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial disability rating greater than 10 
percent for chronic obstructive pulmonary disease prior to 
June 14, 2000.

Criteria

The general rating formula for restrictive lung disease 
provides that a 10 percent rating is warranted where forced 
expiratory volume in one second (FEV-1) is 71- to 80- percent 
predicted; or if the FEV-1 to forced vital capacity (FVC) 
ratio is 71 to 80 percent; or if diffusion capacity of the 
lung for carbon monoxide (DLCO) by the single breath method 
(SB) is 66- to 80-percent predicted.  A 30 percent rating 
requires FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC 
of 56 to 70 percent; or DLCO(SB) of 56- to 65-percent 
predicted.  A 60 percent rating requires FEV-1 of 40- to 55- 
percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, DC 
6604.

Factual Background

On VA examination in January 1998, the veteran did not voice 
any pertinent complaints.  Physical examination of the lungs 
revealed that the chest was clear to auscultation.  It was 
noted that the veteran appeared to be controlling his 
breathing at a rapid rate when being examined but was 
otherwise normal.  The diagnosis was mild 
obstructive/restrictive pulmonary disease.  

Pulmonary function testing conducted in January 1998 revealed 
that FEV-1 was 55% of the predicted value, FEV-1/FVC was 86% 
of the predicted value and DLCO(SB) testing was not 
conducted.  It was observed that the results of testing were 
poorly reproducible.  The best interpretation suggested mild 
mixed obstructive and restrictive ventilatory abnormality.  

A VA respiratory examination was conducted in November 1998.  
The veteran reported he had a cough at night and shortness of 
breath if he walked at a fast pace for 30 yards.  Physical 
examination revealed mild airflow limitation and mild volume 
restriction.  There was no significant response to 
bronchodilators.  Diffusing capacity was normal.  FEV-1 was 
74%.  The diagnosis was chronic obstructive pulmonary 
disease.  

Pulmonary function testing conducted in November 1999 
revealed that FEV-1 was 78% of the predicted value and FEV-
1/FVC was 104% of the predicted value.  The results were 
interpreted as being indicative of mild airflow limitation 
and mild volume restriction.  There was no significant 
response to bronchodilators.  Diffusing capacity was normal.  

At the time of a November 2001 VA examination, FEV-1 was 59% 
of the predicted amount.  Diffusing capacity was reduced out 
of proportion to the reduction of alveolar gas volume.  The 
assessment was stable chronic obstructive pulmonary disease.  

Pulmonary function testing conducted in November 2001 
revealed that FEV-1 was 59% of the predicted value and FEV-
1/FVC was 100% of the predicted value.  

Pulmonary function testing conducted in February 2003 
revealed that FEV-1 was 56% of the predicted value, FEV-1/FVC 
was 69% of the predicted value.  

The most recent VA examination was conducted in November 
2005.  FEV-1 was 78% of the predicted value, FEV-1/FVC was 
70% of the predicted value and DLCO(SB) testing was 86 
percent of predicted.  The diagnosis was mild asthma also 
diagnosed as chronic obstructive pulmonary disease.  

Analysis

The Board finds that a disability rating greater than 10 
percent for chronic obstructive pulmonary disease prior to 
June 14, 2000 is not warranted.  While pulmonary function 
testing conducted in January 1998 revealed that the FEV-1 was 
55 percent of the predicted value at that time, test results 
were poorly reproducible, testing conducted in November 1998 
demonstrated that FEV-1 was 74 percent and in November 1999, 
FEV-1 was 78 percent of the predicted value.  Furthermore, 
there was no evidence indicating that FEV-1/FVC or DLCO(SB) 
values approximated or exceeded the criteria for a 30 percent 
evaluation.  FEV-1/FVC was 86 percent at the time of the 
January 1998 VA examination.  The Board finds the 
preponderance of the evidence of record prior to June 14, 
2000 more nearly approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 6604.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's chronic obstructive pulmonary disease 
has in the past caused marked interference with his 
employment, or that such has in the past required frequent 
periods of hospitalization post-service rendering impractical 
the use of the regular schedular standards.  Id.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial disability rating greater than 30 
percent for chronic obstructive pulmonary disease from June 
14, 2000.

Analysis

The Board finds that a rating greater than 30 percent for 
chronic obstructive pulmonary disease from June 14, 2000 to 
the present is not warranted.  There is no competent evidence 
of record demonstrating that FEV-1 was 40 to 55 percent of 
the predicted amount, or FEV-1/FVC was 40 to 55 percent of 
the predicted amount or that DLCO(SB) was 40 to 55 percent of 
the predicted amount.  The most restricted FEV-1 score was 56 
in February 2003.  Testing conducted in November 2001 and in 
November 2005 both revealed higher scores of 59 percent and 
78 percent respectively.  This evidence does not meet the 
requirement for assignment of a 60 percent evaluation based 
on FEV-1 testing.  FEV-1/FVC test scores do not warrant a 
higher evaluation than the 30 percent assigned.  FEV-1/FVC 
scores were 100 percent in November 2001, 69 percent in 
February 2003 and 70 percent in November 2005.  The DLCO(SB) 
score of 86 percent at the time of the most recent VA 
examination in November 2005 also does not warrant a rating 
in excess of 30 percent for the service-connected chronic 
obstructive pulmonary disease.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's chronic obstructive pulmonary disease 
now causes or has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial compensable disability rating for 
perirectal abscess.

Criteria

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The new criteria, effective August 30, 2002 provide for 
assignment of a 10 percent evaluation for scars other than on 
the head, face, or neck, where such are deep or that cause 
limited motion in an area or areas exceeding six square 
inches (but less than 12 square inches); for scars covering 
an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for a 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804 (2006).  Otherwise, scars will continue to be 
rated on the limitation of motion of the affected part, under 
DC 7805.

Factual Background

A VA rectal examination was conducted in November 1999.  It 
was noted that the veteran had a perirectal abscess which 
required excision surgery in 1982 or 1983.  Since the 
surgery, he had no problems or sequelae.  The diagnosis was 
excision of perirectal abscess, resolved.  

At the time of a January 1998 VA examination, it was observed 
that the veteran had a peri-anal cyst which was treated in 
August 1983 and resolved.  Rectal examination was deferred as 
the veteran had a normal examination at the time of his 
retirement physical six months prior.  

At the time of a November 2001 VA examination it was reported 
that the veteran had a perirectal abscess which had resolved.  
The diagnosis was history of perirectal abscess which had 
resolved.  

The most recent VA examination was conducted in November 
2005.  It was noted that the veteran had a perirectal abscess 
drained while in service with resolution and healing.  He did 
not have any current symptoms.  Physical examination revealed 
a one inch ridge of healed tissue which was redundant skin 
from the surgical procedure and not a scar.  The pertinent 
diagnosis was healed right perirectal abscess with trivial 
residual.  

Analysis

The Board finds that an increased rating is not warranted for 
the service-connected perirectal abscess as the competent 
evidence of record demonstrates that the veteran experiences 
no residuals of the disability, absent a ridge of healed 
tissue.  All the physical examinations conducted with regard 
to the claim indicated that the perirectal abscess had been 
treated during active duty and had resolved.  The veteran 
himself reported at the time of the most recent VA 
examination in November 2005 that he did not have any 
symptomatology associated with the service-connected 
disability and none was found on examination.  No scars were 
found.  The veteran does not meet any of the old or current 
criteria for evaluation of skin disabilities.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's perirectal abscess now causes or has 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  




Entitlement to an initial compensable disability rating for 
right foot calluses.

Criteria

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date. See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for a higher 
initial rating may only be evaluated under the older 
criteria. 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.  

The veteran's service-connected calluses were assigned a 
noncompensable rating under the older version of Diagnostic 
Code 7806 as analogous to eczema.  A higher 10 percent rating 
under the older criteria contemplated exfoliation, exudation, 
or itching on an exposed surface or extensive area.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (1997-2002).  A 30 
percent evaluation required constant exudation or itching, 
extensive lesions, or marked disfigurement while a 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  Id.

Under the criteria currently in effect, a 10 percent rating 
under Diagnostic Code 7806 contemplates dermatitis or eczema 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  A 30 percent rating is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.



Factual Background

At the time of a January 1998 VA examination, it was observed 
that the veteran had uneven shoe wear.  Physical examination 
revealed calluses on the right heel.  The pertinent diagnosis 
was callusing of the right foot secondary to mild bilateral 
patellofemoral abnormal tilt with mild contracture of the 
knees with mild functional impairment.  

A June 1999 clinical record demonstrates that physical 
examination of the foot revealed a callus on the right heel.  

On VA foot examination in November 1999, the veteran 
complained of pain in his callus and the bilateral feet.  He 
reported that his pain was a constant 8-9/10.  Pain was 
aggravated by walking and standing.  He was issued orthotic 
shoes.  He could not stand for over two hours or walk greater 
than 1/4 of a mile without severe pain.  Physical examination 
revealed a callus on the right heel.  There was a normal 
range of motion of the joints.  The lateral sides of both 
shoes were worn down.  There were no skin or vascular 
changes.  Posture on standing, squatting, supination, 
pronation and rising on the toes and heels was normal.  No 
hammertoes, high arch, clawfoot or other deformity was 
observed.  Minimal pes planus was present.  Weightbearing and 
non-weight bearing alignment of the Achilles tendon was 
normal.  X-rays were referenced as revealing mild hallux 
valgus deformity bilaterally but no definite pes planus 
deformity was visualized.  The diagnoses were callus of the 
right lateral heel and minimal pes planus which was 
symptomatic.  

On VA examination in November 2001, physical examination 
revealed a small right callus, 1/2 centimeter in size.  The 
diagnosis was right foot callus. 

The most recent VA examination was conducted in November 
2005.  It was noted that the veteran apparently had a callous 
on his right foot in the past but none at the time of the 
examination.  Physical examination revealed the skin of the 
feet was intact, supple and without any excrescence tissue 
(callous) noted on either sole or toes.  The pertinent 
diagnosis was no right foot callous found.  

Analysis

The Board finds that an increased rating is not warranted for 
the service-connected right foot calluses.  The disability is 
not manifested by exfoliation, exudation, or itching on an 
exposed surface or extensive area, extensive lesions, 
disfigurement, ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations.  Nor does 
the disability cover five percent of more of the body.  The 
veteran does not receive medication for his calluses.  The 
most recent VA examination, which was conducted in November 
2005, indicated that the veteran did not have any right foot 
calluses at that time.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right foot calluses now cause or have 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial compensable disability rating for 
rhinitis/sinusitis.

Criteria

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

VA's Rating Schedule for sinusitis encompasses Diagnostic 
Codes 6510 to 6514.  In this regard, under this general 
formula, a 10 percent disability rating is assigned for 
sinusitis when there are one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is present.  A 30 
percent disability rating is warranted when there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent disability 
rating, the maximum schedular rating, is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6510 to 6514.  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician.  Id. 

Factual Background

At the time of a January 1998 VA general medical examination, 
the veteran reported chronic seasonal allergies and a history 
of sinus congestion.  A sinus X-ray was negative.  Physical 
examination of the nose and sinuses was normal.  The 
pertinent diagnosis was stable seasonal rhinitis.  

A February 1999 VA clinical record demonstrates that physical 
examination of the nose revealed decreased nasal passageways 
without exudates, lesions or sinus tenderness.  The pertinent 
assessment was allergic rhinitis.  

On VA nose and sinus examination which was conducted in 
November 1999, the veteran complained of rhinitis and 
sinusitis.  He reported pressure to his frontal sinuses and a 
constant runny nose.  He reported that he had a yellow 
discharge a lot of the time.  He was treated with Beconase 
and Allegra.  He also reported that he was treated with 
antibiotics at times.  The last antibiotic treatment was in 
March 1999 for seven days.  He denied problems with speech.  
He had frontal pain.  There were no periods of 
incapacitation.  There was decreased patency of the left 
nostril and clear drainage.  Frontal sinuses were tender to 
palpation.  X-rays of the sinuses were interpreted as 
revealing no evidence of mucosal thickening or air-fluid 
levels  The diagnoses were intermittent sinusitis with no 
active disease present and rhinitis.  

A November 1999 X-ray examination of the sinuses was of 
slightly limited quality but there was no evidence of mucosal 
thickening of air-fluid levels in the paranasal sinuses.  

On VA examination in November 2001, the veteran reported 
allergic symptoms, nasal congestion, stuffiness, allergic 
eyes, no purulent nasal drainage and mild occasional dyspnea 
on exertion.  There was no history of nasal obstruction.  
Physical examination revealed no sinus tenderness and the 
nostrils were unremarkable.  The diagnosis was seasonal 
allergic rhinitis.  

In November 2002, the veteran sought treatment for a headache 
and sinus congestion.  Physical examination revealed tender 
frontal sinuses.  The assessment was sinusitis.  

The most recent VA examination was conducted in November 
2005.  The veteran had a long history of seasonal hay fever 
symptoms.  He seldom had purulent discharge.  Chronic 
sinusitis was not found.  The veteran had seasonal allergy 
symptoms daily for several weeks during certain times of the 
year.  Physical examination did not reveal any tenderness, 
crusting or purulence.  Objective airflow movement was 95.5 
normal in both nares.  The diagnosis was seasonal allergic 
rhinitis.  

Analysis

The Board finds that an increased rating is not warranted 
when the rhinitis/sinusitis is evaluated under Diagnostic 
Code 6522.  There is no competent evidence of record 
demonstrating that the veteran experiences nasal polyps or 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  At the time 
of the most recent VA examination, air flow movement was 95.5 
percent of normal.  

An increased rating is not warranted when the veteran's 
service-connected rhinitis/sinusitis is evaluated under the 
rating criteria for sinusitis.  There is no competent 
evidence of record of the presence of any incapacitating 
episodes.  In November 1999, the veteran reported that he was 
last treated with medication in March 1999.  There were no 
further references to the veteran receiving medical treatment 
for his sinusitis.  Furthermore, there is no evidence 
documenting at least three to six non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  The term "purulent" means 
"[c]ontaining, consisting of, or forming pus."  Stedman's 
Medical Dictionary 147 (26th ed. 1995).  While the veteran 
has reported on the presence of purulent discharge, no health 
care professional has examined the veteran and noted the 
presence of either purulent discharge (pus) or crusting.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's rhinitis/sinusitis now cause or have 
in the past caused marked interference with his employment, 
or that such have in the past or now require frequent periods 
of hospitalization post-service rendering impractical the use 
of the regular schedular standards.  Id.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial compensable disability rating for 
keloids and pseudofolliculitis.

Criteria

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date. See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for a higher 
initial rating may only be evaluated under the older 
criteria. 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.  

The veteran's service-connected keloids and 
pseudofolliculitis were assigned a noncompensable rating 
under the older version of Diagnostic Code 7806 as analogous 
to eczema.  A higher 10 percent rating under the older 
criteria contemplated exfoliation, exudation, or itching on 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1997-2002).  A 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement while a 50 percent evaluation required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  Id.

Under the criteria currently in effect, a 10 percent rating 
under Diagnostic Code 7806 contemplates dermatitis or eczema 
with at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  A 30 percent rating is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

Factual Background

At the time of a January 1998 VA examination, the veteran 
complained of tender bumps on his back.  Physical examination 
revealed two hyperpigmented lesions on the lateral aspect of 
the back which appeared to be keloids.  They were round, 
non-tender, and did not have any differences in pigmentation.  
Physical examination of the head and face was normal.  The 
pertinent diagnoses were symptomatic keloids and stable 
pseudofolliculitis barbae.  

A VA skin examination was conducted in November 1999.  The 
veteran complained of lesions on his back and a lesion on his 
right upper arm.  He indicated that the lesions would 
occasionally become sore from suspected irritation.  He was 
not receiving treatment.  He also reported a dark spot on the 
bottom of his left foot which had been present for five or 
seven months.  The lesion was absolutely no problem for the 
veteran.  Physical examination revealed 1 centimeter, 
moderately pigmented, rubbery, hard, moveable tumors located 
on the right upper torso beneath the axilla and a similar 
lesion in the right lower back.  A 0.4 centimeter lesion was 
on the right upper arm.  A 2 millimeter black macule was 
observed on the mid left plantar surface.  There was no 
ulceration, exfoliation or crusting.  There were no 
associated systemic or nervous manifestations.  The diagnoses 
were dermatofibromas, nonneoplasts and melanocytic plantar 
nevus.    

On VA examination in November 2001, the veteran reported he 
had a history of pseudofolliculitis barbae as well as a 
history of keloids.  No noticeable keloids were present at 
the time of the examination.  Physical examination revealed 
pseudofolliculitis barbae.  The diagnosis was 
pseudofolliculitis barbae and history of keloids.  

The most recent VA examination was conducted in November 
2005.  Physical examination of the face revealed no abnormal 
papules, no keloids, no scarring, and no disfigurement 
whatsoever on the face, cheeks, chin.  Physical examination 
of the back where the veteran reported he had spots revealed 
normal skin with some pinpoint aging macules which were 
totally benign and normal for age.  The pertinent diagnosis 
was no keloids found.  

Analysis

The Board finds that an increased rating is not warranted for 
the service-connected keloids and pseudofolliculitis.  

The disabilities are not manifested by exfoliation, 
exudation, or itching on an exposed surface or extensive 
area, extensive lesions, disfigurement, ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestations.  Nor does the disability cover five percent 
of more of the body.  The veteran does not receive medication 
for his keloids and pseudofolliculitis.  The most recent VA 
examination, which was conducted in November 2005, indicated 
that the veteran did not have any keloids at that time.  
Pseudofolliculitis also was not diagnosed in November 2005.  

Furthermore, there is no indication that the service-
connected skin disabilities are disfiguring of the head, face 
or neck.  While pseudofolliculitis was observed at the time 
of the January 1998 and November 2001 VA examinations, the 
extent of the disability was not quantified.  There was no 
indication, however, that the disability was disfiguring.  
The examiner who conducted the most recent VA skin 
examination in November 2005 specifically reported that the 
veteran had a partially bearded face without abnormal 
papules, keloids, scarring or disfigurement on the face, 
cheeks, chin and back.  There is no evidence of record 
indicating that the service-connected skin disorders resulted 
in any additional disability for the veteran.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's keloids and pseudofolliculitis now 
cause or have in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Entitlement to an initial compensable disability rating for 
bilateral flat feet.

Criteria

Diagnostic Code 5276 evaluates acquired flatfoot.  Diagnostic 
Code 5276 provides for a noncompensable rating where symptoms 
are mild, and relieved by a built-up shoe or arch support.  A 
10 percent rating is assigned where flatfoot is moderate, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.

Factual Background

On VA examination in January 1998, it was observed that the 
veteran had been diagnosed with flat feet in May 1976.  The 
veteran had an abnormal gait in that he walked with his feet 
pointing outward.  He complained of pain in his knees.  
Physical examination of the veteran's feet was within normal 
limits with the exception of calluses on the right foot.  The 
pertinent diagnosis was symptomatic pes planus.  

In June 1999, the veteran reported that he had loss of 
sensation in some areas of the feet and that his feet were 
flat.  He had numbness in both feet on the lateral sides of 
the feet.  He reported that his feet hurt when he walked.  

A November 1999 X-ray examination of the feet was interpreted 
as revealing mild hallux valgus deformity bilaterally.  No 
definite pes planus deformity was visualized.  The 
examination was otherwise negative.  

On VA examination in November 2001, it was noted that the 
veteran wore custom made orthotics.  The diagnosis was 
bilateral foot pain and history of pes planus.  Previous X-
rays were referenced as indicating no pes planus.  

In March 2001, the veteran complained of rapid shoe wear but 
otherwise no other complaints regarding his feet.  The 
assessment was functionally supinated foot.  The veteran was 
referred to orthotics for shoe inserts.  

The most recent VA examination of the veteran's feet for 
compensation purposes was conducted in November 2005.  The 
veteran reported pain in the bottom of his feet in the arch 
which increased when walking barefoot or standing for long 
periods of time.  The symptoms were typical in nature to 
plantar fasciitis.  He wore either diabetic shoes or put 
cushioned insoles in his shoes.  Physical examination 
revealed that the feet were symmetrical with good alignment.  
The skin of the feet was supple without ulcerative or 
ischemic lesions.  No calluses were noted.  There was minimal 
pes planus and no pronation.  Tenderness was present 
consistent with plantar fasciitis.  Alignment was normal.  
The diagnosis was mild pes planus with plantar fasciitis.  

Analysis

The Board finds that a compensable evaluation is not 
warranted for the service-connected bilateral pes planus as 
the preponderance of the evidence more nearly approximates a 
non-compensable evaluation for the pes planus.  The main 
symptomatology reported by the veteran with regard to his 
feet is pain.  There are some complaints of foot pain noted 
in November 2001 and November 2005.  However, there is no 
evidence that the veteran's pes planus is moderate with the 
weight bearing line over or medial to the great toe.  Nor is 
there evidence indicating that the pes planus is manifested 
by inward bowing of the tendo achillis.  The examiner who 
conducted the most recent VA examination in November 2005 
opined that the pes planus was only mild in nature.  
Furthermore, the tenderness which the veteran reported at the 
time of the most recent VA examination was attributed to 
plantar fasciitis.  Service connection is not in effect for 
plantar fasciitis.  

There is no evidence of record supporting a finding that the 
pes planus is severe or pronounced.  Physical examination in 
January 1998 was within normal limits.  X-ray examination in 
November 1999 did not reveal any definite pes planus 
deformity.  Pes planus was only noted by history at the time 
of the November 2001 VA examination.  While a functionally 
supinated foot was noted in March 2001, physical examination 
of the feet in November 2005 revealed that the feet were 
symmetrical with good alignment.  Pes planus was noted to be 
minimal without pronation.  While calluses were noted at the 
time of the January 1998 VA examination, there was no finding 
that these calluses were characteristic of pes planus.  
Finally, as noted above, pes planus was only found to be mild 
at the time of the most recent VA examination.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's flat feet now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  


Service Connection Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Entitlement to service connection for bilateral hearing loss 

Hearing loss criteria

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland  
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background

On the authorized audiological evaluation in March 1975, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
5
LEFT
15
10
5
10
5

On a March 1975 Report of Medical History, the veteran denied 
hearing loss.  

At the time of the veteran's retirement examination in 
February 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
20
10
LEFT
5
0
25
20
10

The veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed at the time of his 
separation examination in February 1997.  

On VA examination in December 1997, the veteran reported that 
he did not have significant complaints or a history of 
hearing difficulty noted other than very occasional problems 
understanding in noise.  The veteran claimed some noise 
exposure but acknowledged that he wore ear protection.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
5
5
10
5
5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was hearing well within normal limits.  

Analysis

The Board finds that the veteran does not meet the criteria 
for hearing loss under VA standards at any time during the 
appeal period.  There no competent evidence demonstrating 
that any threshold from 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or above, that three of the frequencies are 26 
decibels or greater or that speech recognition scores are 
less than 94 percent.  The Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  In the absence of 
competent evidence that the veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Specifically, the Court has held that the provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)).




Entitlement to service connection for bilateral ankle 
condition.

Factual background

In December 1986, the veteran complained of left ankle pain.  
He reported that he twisted the ankle during physical 
training.  The assessment was Grade I sprain of the left 
ankle.  

A July 1993 clinical record reveals the veteran twisted his 
left foot.  X-rays were interpreted as revealing no evidence 
of any significant abnormality.  A separate clinical record 
dated in the same month included an assessment of foot/ankle 
strain.  

Clinical examination of the veteran's lower extremities was 
normal at the time of his separation examination which was 
conducted in February 1997.  

On VA examination in January 1998, the veteran reported that 
he twisted his right ankle in 1987 without recurrence.  
December 1994 X-rays of the ankles were referenced as being 
negative.  The pertinent diagnosis was chronic bilateral 
ankle strain with history of trauma.  

In December 1998, the veteran sought treatment for bilateral 
painful ankles.  It was noted that the veteran had abducted 
feet and forefoot slapping.  The assessment was anterior 
ankle sprain.  

At the time of a VA foot examination which was conducted in 
November 2005, no pertinent symptomatology was reported and 
an ankle disability was not diagnosed.  Gait was determined 
to be normal.  

Analysis

The Board finds that service connection is not warranted for 
a bilateral ankle condition as there is no competent evidence 
of record which indicates that the veteran currently has a 
bilateral ankle condition nor competent evidence linking any 
ankle disability to the veteran's active duty service.  The 
last clinical evidence of the presence of an ankle disability 
is dated in December 1998.  Subsequent clinical records 
include no complaints of, diagnosis of or treatment for any 
ankle disorder.  

The only evidence of record which indicates that the veteran 
has current ankle disabilities is the veteran's own 
allegations which are without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


Entitlement to service connection for bilateral wrist 
condition.

Clinical examination of the upper extremities was normal at 
the time of the February 1997 separation examination.  

At the time of a January 1998 VA examination, the veteran 
complained of bilateral wrist tenderness with occasional 
aching due to changes in the weather.  December 1997 X-rays 
of the wrists were referenced as being negative.  The 
pertinent diagnosis was bilateral wrist strain possibly 
occupationally related.  

Post-service clinical records document complaints of wrist 
pain but do not indicate in any way that a wrist disability 
was linked to the veteran's active duty service.  An August 
1999 VA clinical record indicates that the veteran reported 
he had a long history of pain in his wrists for sixteen or 
seventeen years.  His symptoms were worse when he used hand 
tools.  Physical examination revealed slightly reduced range 
of motion in the wrists.  

A July 2001 VA clinical record includes the notation that the 
veteran had a history of arthralgia of both elbows and wrists 
and a history of traumatic arthritis.  

VA testing conducted in May 2003 revealed carpal-tunnel 
syndrome with ulnar entrapment across the elbow.  The 
disorder was not linked to the veteran's active duty service.  

Analysis

The Board finds that service connection is not warranted for 
a bilateral wrist disability.  The service medical records 
were negative as to complaints of, diagnosis of or treatment 
for any wrist problems.  Clinical examination of the upper 
extremities at the time of the separation examination in 
February 1997 was normal.  

While there is evidence of current problems with the wrist, 
particularly the left wrist in the form of carpal-tunnel 
syndrome, there is no competent evidence linking a currently 
existing wrist disability to active duty on any basis.  

The only evidence of record which indicates that the veteran 
currently has bilateral wrist disabilities which were linked 
to active duty in any way is the veteran's own allegations.  
The veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no evidence of a wrist disability during active 
duty nor competent evidence linking a current wrist 
disability to the veteran's active duty service, service 
connection is not warranted for a bilateral wrist condition.  


Entitlement to service connection for shin splints.

The Board finds that service connection is not warranted for 
shin splints.  The service medical records were silent as to 
any annotations of the disability and clinical evaluation of 
the lower extremities was normal at the time of the veteran's 
separation examination which was conducted in February 1997.  

There is no competent evidence of record documenting the 
current existence of shin splints.  At the time of a January 
1998 VA examination, no complaints regarding the veteran's 
shins were recorded.  The pertinent diagnosis was shin 
splints by history without recurrence.  None of the other 
post-service medical evidence of record indicates that the 
veteran currently experiences shin splints.

There is no competent evidence of record linking currently 
existing shin splints to the veteran's active duty service in 
any way.  The only evidence of record which links shin 
splints to active duty is the veteran's own allegations which 
are without probative value regarding the diagnosis and 
etiology of problems with his shins.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran is 
competent to report problems with his shins but no health 
care provider has linked current complaints of shin splints 
to the veteran's active duty.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


Entitlement to service connection for positive tuberculosis 
(TB) test.

Criteria

Presumptive service connection is provided where tuberculosis 
becomes manifest to a compensable degree within three years 
from the date of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Pulmonary 
tuberculosis must be established by competent medical 
evidence and X-ray examination within three years of the 
veteran's separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c).



Factual Background

On a Report of Medical History completed by the veteran in 
December 1976, he indicated that he had or had had 
tuberculosis.  

On VA examination in January 1998, the veteran reported that 
he had a conversion on a purified protein derivative (PPD) 
test.  Chest X-rays conducted after that time were all 
negative.  The pertinent diagnosis was history of positive 
PPD with no active disease found on examination.  

A May 1995 clinical record reveals that the veteran did not 
have a previous history of tuberculosis or anti-tuberculosis 
drugs, contact with tuberculosis or a BCG vaccination.  It 
was noted that a September 1993 tuberculosis skin test was 
negative and an April 1995 tuberculosis skin test was 
positive.  The assessment was positive PPD converter.  

A May 1995 chest X-ray conducted to rule out active 
tuberculosis was interpreted as being within normal limits.  

A June 1995 clinical record indicates that a request was 
being made for another PPD test as the veteran has a 
questionable positive result from April 1995 testing.  
An undated Master Problem List includes the notation that the 
veteran had a positive PPD test in April 1995 but did not 
have active tuberculosis disease.  

An April 1997 memorandum for Retirement Review reveals that 
the veteran received INH therapy for prevention of 
tuberculosis from September 1995 to March 1996.  It was noted 
that individuals who took INH for six months increased their 
chances of preventing progression of tuberculosis disease by 
88 percent.  

A June 1999 chest X-ray was normal.  



Analysis

In the present case there is no competent evidence of record 
of a diagnosis of tuberculosis.  The Court has held that 
"disability" means "impairment in earning capacity" resulting 
from diseases or injuries incurred in active service, and 
their residual conditions.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

With regard to the in-service positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, but is a finding on a laboratory tuberculin 
test used in exploring a possible diagnosis of tuberculosis.  
The purified protein derivative examination is used to test 
for previous exposure to Mycobacterium tuberculosis.  See 
Dorland's Illustrated Medical Dictionary 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service medical records show no diagnosis of active 
pulmonary tuberculosis and there is no record of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years after separation.  He has not been diagnosed with 
active pulmonary tuberculosis or any other tubercular 
disorder, nor was such pathology otherwise clinically 
indicated.  Moreover, post-service clinical records do not 
indicate any disabling residuals of TB, and the veteran's 
chest X-rays have been negative.  

Therefore, the probative evidence of record shows no 
diagnosis or treatment of tuberculosis.  Rather, the 
evidentiary record indicates that the veteran has merely 
tested positive for past exposure to bacteria that may cause 
tuberculosis, and was treated in-service with INH 
prophylactically to prevent such an infection.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


Entitlement to service connection for hyperlipidemia 
(elevated cholesterol).

Factual Background

The report of a May 1989 service examination includes the 
notation that the veteran had elevated cholesterol.  

An August 1995 clinical record reveals that the veteran was 
found to have elevated cholesterol.  

A May 1997 report of a Medical Evaluation Board includes a 
diagnosis of hyperlipidemia with an approximate date of 
origin of 1996.  

A January 1998 report of a VA examination included a 
diagnosis of hyperlipidemia.  

Analysis

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood). 

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
elevated cholesterol or hyperlipidemia causes any impairment 
of earning capacity.  While elevated cholesterol may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002). See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Nothing in the medical evidence presently on file shows the 
veteran has a current disability manifested by elevated 
cholesterol.  Accordingly, because the veteran does not have 
a current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against his claim of service connection for 
hyperlipidemia, and his claim therefore must be denied.  
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


Entitlement to service connection for left foot tendonitis.

Factual Background

Inservice complaints of foot problems were diagnosed as pes 
planus.  

A December 1986 clinical record included an assessment of 
left ankle pain/sprain.  

A July 1993 clinical record reveals the veteran twisted his 
left foot.  X-rays were interpreted as revealing no evidence 
of any significant abnormality.  A separate clinical record 
dated in the same month included an assessment of foot/ankle 
strain.  

Clinical evaluation of the lower extremities was normal at 
the time of the February 1997 separation examination.  The 
veteran indicated that he had foot trouble on a Report of 
Medical History he completed at the same time.  

At the time of a January 1998 VA examination, physical 
examination of the feet did not reveal any left foot problem.  
The diagnosis was history of left foot tendonitis with a 
normal examination.  

On VA examination in November 2001, examination of the feet 
failed to reveal tendonitis.  

No pertinent abnormality was complained of or observed at the 
time of a November 2005 VA foot examination.  Gait was normal 
and the veteran was able to rise up on his toes and heels.  

Analysis

The Board finds that service connection is not warranted for 
left foot tendonitis as there is no competent evidence of 
record demonstrating the current existence of the disability.  

The only evidence of record which indicates that the veteran 
currently has left foot tendonitis which was linked to active 
duty is the veteran's own allegations.  His opinion as to the 
diagnosis and etiology of a left foot disorder is without 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)

As noted above, the veteran reported he had foot trouble at 
the time of his separation examination but physical 
examination was normal.  Physical examination conducted at 
the time of the January 1998 VA examination, which was within 
one month of the veteran's discharge, only noted a diagnosis 
of left foot tendonitis by history.  The ankle sprain noted 
on the July 1993 clinical record was not linked to the 
veteran's active duty service.  Finally, the most recent VA 
examination of the veteran's foot, which was conducted in 
November 2001, failed to result in a diagnosis of tendonitis.  
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


ORDER

Entitlement to an initial disability rating greater than 10 
percent for lumbosacral strain is not warranted.  The appeal 
is denied.

Entitlement to an initial disability rating greater than 10 
percent for chondromalacia, right knee, with patellofemoral 
pain syndrome is not warranted.  The appeal is denied.

Entitlement to an initial disability rating greater than 10 
percent for chondromalacia, left knee, with patellofemoral 
pain syndrome is not warranted.  The appeal is denied.

Entitlement to an initial rating of 30 percent for headaches 
is granted, subject to the laws and regulations governing 
monetary awards.

Entitlement to an initial disability rating greater than 10 
percent for hypertension from January 1, 1998, to November 
17, 1999, is not warranted.  The appeal is denied.

Entitlement to an initial disability rating greater than 10 
percent for conjunctivitis from January 1, 1998, to November 
17, 1999, is not warranted.  The appeal is denied.

Entitlement to an initial disability rating greater than 10 
percent for chronic obstructive pulmonary disease prior to 
June 14, 2000 is not warranted.  The appeal is denied.

Entitlement to an initial disability rating greater than 30 
percent for chronic obstructive pulmonary disease from June 
14, 2000 is not warranted.  The appeal is denied.

Entitlement to an initial compensable disability rating for 
perirectal abscess is not warranted.  The appeal is denied. 

Entitlement to an initial compensable disability rating for 
right foot calluses is not warranted.  The appeal is denied.  

Entitlement to an initial compensable disability rating for 
rhinitis/sinusitis is not warranted.  The appeal is denied.

Entitlement to an initial compensable disability rating for 
keloids and pseudofolliculitis is not warranted.  The appeal 
is denied.

Entitlement to an initial compensable disability rating for 
bilateral flat feet is not warranted.  The appeal is denied.

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied.

Service connection for a bilateral ankle condition is not 
warranted.  The appeal is denied.

Service connection for bilateral wrist condition is not 
warranted.  The appeal is denied.

Service connection for shin splints is not warranted.  The 
appeal is denied.

Service connection for positive tuberculosis test is not 
warranted.  The appeal is denied.

Service connection for hyperlipidemia (elevated cholesterol) 
is not warranted.  The appeal is denied.

Service connection for left foot tendonitis is not warranted.  
The appeal is denied.


REMAND

The veteran has claimed entitlement to service connection for 
a sleep disorder.  Associated with the claims files is 
evidence that the veteran reported problems with his sleep 
during active duty.  A December 1979 service medical record 
indicates the veteran reported a list of symptoms including 
that he had trouble sleeping.  A sleep disorder, however, was 
not assessed.  Furthermore, the veteran reported that he had 
or had had frequent trouble sleeping on a Report of Medical 
History he completed in February 1997 at the time of his 
separation examination.  There is also evidence of the 
current presence of a sleep disorder.  The examiner who 
conducted a January 1998 VA general medical examination wrote 
that no sleep disorder was diagnosed on mental examination.  
The diagnosis was chronic insomnia by history.  Other 
clinical records include assessments of mild insomnia in 
December 1998 and dyssomnia in October 1999 and April 2000.  
Furthermore, a clinical record dated in July 2003 indicates 
that an overnight polysomnography was interpreted as 
revealing REM related obstructive sleep apnea.  An April 2003 
clinical record indicated that the veteran reported problems 
with increasing insomnia.  He stated that he had had the 
problem since 1997 when he retired from the Army.  He 
reported difficulty falling asleep, waking 3-4 times per 
night and then not being able to fall asleep for over an 
hour.  The pertinent assessment was insomnia.  In a September 
2004 decision, Social Security found that the veteran had 
several severe impairments including obstructive sleep apnea.  

The Board finds that a VA examination is required in order to 
determine if the currently diagnosed sleep disorder was 
related to the sleep problems the veteran complained of at 
the time of his discharge or to any other incident of 
service.  Associated with the claims file is competent 
evidence of current sleep disability, some evidence of 
complaints of problems at the time of discharge, and the 
veteran's allegations that his sleep problems had been 
present since his active duty service.  The VCAA requires VA 
to secure a medical examination or opinion if one is 
necessary to decide a claim for benefits.  38 U.S.C.A. § 
5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under the VCAA, a VA 
examination is considered necessary to the decision of a 
claim if there is competent evidence on file that a veteran 
has a current disability or persistent and recurring symptoms 
of disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  

The issue of entitlement to a TDIU is inextricably 
intertwined with the issue of service connection for a sleep 
disorder.  Accordingly, the Board will defer a decision on 
the TDIU claim, pending resolution of the sleep disorder 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA  
examination to determine the nature, 
extent and etiology of the veteran's 
claimed sleep disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file 
and include an annotation in the 
examination report indicating that he/she 
reviewed the claims file.  If a sleep 
disorder is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the sleep disorder had its onset during 
active service or was otherwise linked to 
the veteran's active service.  A complete 
rationale for all opinions should be 
provided.  

2.  Review the claims file, to include 
the additional evidence, and readjudicate 
the claims of entitlement to service 
connection for a sleep disorder and TDIU.  
If either or both claims are denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case contemplating all 
evidence received since the last 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


